Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-24-22 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  Claim 18 has a minor typographical error and recites “a display panel configured to display and image based on…” in line 3.  The limitation should instead read “a display panel configured to display an image based on…” Claim 19 is objected to as being dependent upon claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Mifune (US 2019/0361298).
Regarding claim 18, Mifune (Fig. 3) discloses a head-up display device comprising:
a plurality of light source (36) configured to emit light (“each LED 36 constitutes a light-emitting surface 36a” discussed in [0040]);
a display panel (12) configured to display an image based on the light emitted from the plurality of light source (“displaying an image by selectively urging the light from the backlight device 30 to be transmitted through the display area DA” as discussed in [0038]); and
an optical part (including 40 and OS) positioned between the plurality of light sources and the display panel (40 and OS are both between the light sources 36 and the display panel 12, as seen in Fig. 4), and comprising:
a first optical part (40) configured to collect the light emitted from the light sources (eg. so that “light emitted from the LEDs 36 is reflected to the liquid crystal display panel 12 side with a strong directivity and that the light is emitted uniformly from the overall emission openings 46a” as discussed in [0049]); and
a second optical part (OS) configured to emit the light collected by the first optical part towards the display panel (light from 40 is “projected to the liquid crystal display panel 12 through the diffusion sheet OS” as discussed in [0056]).

Regarding claim 19, Mifune discloses a head-up display device as discussed above, wherein the first optical part comprises silicon (as discussed in [0083], and as seen in Fig. 19, “40 comprises a plurality of, for example, three divided blocks, i.e., first divisional block P1, second divisional block P2, and third divisional block P3,” while [0086] further discusses how P1, P2, and P3 may be made of “different materials such as… silicon nitride”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0162960) in view of Anderson (US 2002/0080495) and Haberi (US 2017/0059859).
Regarding claim 1, Harada (Fig. 4 and 5) discloses a head-up display device comprising:
a housing (60);
a plurality of light sources (36) housed at the housing (seen inside the housing on the right side of Fig. 3) and configured to emit light (“light emitted from the light sources 36” discussed in [0028]);
a display panel (12) configured to display an image based on the light emitted from the plurality of light sources (“illumination light is applied on the liquid crystal display panel 12 from the backlight device 30 while displaying a desired image on the liquid crystal display panel 12, to output a projection image” as discussed in [0038]); and
an optical element (52, “optical element” discussed in [0045]).
However, while Harada discloses wherein “optical members” include “fresnel mirrors” (see [0022]) and “expanding light emitted from each LED” (see [0068]), Harada fails to teach or suggest wherein the optical element is specifically a “Fresnel lens configured to magnify the image displayed at the display panel.”
Anderson (Fig. 3) discloses a head-up display device comprising:
a display panel (41) configured to display an image (“visible images from the image generator 41” discussed in [0012]); and
a Fresnel lens (43, with “Fresnel lens surface” discussed in [0016]) configured to adjust the image displayed at the display panel (eg. the lens “compensates for effects of the tilt and curvature of the windshield” as discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada so the optical element is a Fresnel lens as taught by Anderson because this allows the lens to compensate for effects of the windshield to improve image quality (see [0020]) as well as providing a “relatively large eyebox, and a relatively wide field of view” (see [0024]).
However, Anderson still fails to teach or suggest that the Fresnel lens explicitly “magnifies” the image displayed at the display panel.
Haberi (Fig. 1, 2, and 4) discloses a head-up display device comprising:
a housing (21);
a display panel (34b) configured to display an image (“34b generates a display image to be projected by the HUD system 20” as discussed in [0029]); and
a Fresnel lens (26, seen in Fig. 4) configured to magnify the image displayed at the display panel (as “image ID passes through the first Fresnel lens 50 the image is magnified” as discussed in [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada and Anderson so the Fresnel lens magnifies the image displayed at the display panel as taught by Haberi because this ensures “the projected image be of sufficient size to allow a driver to easily recognize the projected information” (see [0003]).

Regarding claim 2, Harada, Anderson, and Haberi disclose a head-up display device as discussed above, and the combination further discloses wherein:
the display panel is disposed over the plurality of light sources (as seen in Fig. 5 of Harada, the display 12 is on top of the light sources 36 in the “Z” direction), the Fresnel lens (the optical element 52 of Harada, which may be a Fresnel lens as taught by Anderson and Haberi) is disposed over the display panel (the optical element 52 is on top of the display 12 in the “Z” direction, as seen in Fig. 5 of Harada), and the plurality of light sources (36 of Harada), the display panel (12 of Harada), and the Fresnel lens (corresponding to 52 of Harada) horizontally overlap each other (36, 12, and 52 of Harada are all stacked so that they overlap in the Z direction, as seen in Fig. 4 and 5).
It would have been obvious to one of ordinary skill in the art to combine Harada, Anderson, and Haberi for the same reasons as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Zhang et al. (US 2017/0069612).
Regarding claim 9, Harada (Fig. 4 and 5) discloses a head-up display device configured to project an image on a windshield of a vehicle (FG, with “a projection image… projected on, for example, an inner surface of a windshield FG of a vehicle” discussed in [0021]), comprising:
a housing (60);
a plurality of light sources (36) housed at the housing (seen inside the housing on the right side of Fig. 3) and configured to emit light (“light emitted from the light sources 36” discussed in [0028]);
a display panel (12) configured to display an image based on the light emitted from the plurality of light sources (“illumination light is applied on the liquid crystal display panel 12 from the backlight device 30 while displaying a desired image on the liquid crystal display panel 12, to output a projection image” as discussed in [0038]).
However, Harada fails to teach or suggest wherein the plurality of light sources are divided into a plurality of groups, each group being supplied with a current having a mutually different magnitude.
Zhang (Fig. 33A) discloses a head-up display device configured to project an image for a vehicle (“heads-up display (HUD) systems used in aircrafts or vehicles” discussed in [0205]), comprising:
a plurality of light sources (106) configured to emit light (emitting light discussed in [0055]); and
wherein the plurality of light sources (106) are divided into a plurality of groups (“LED dies are controlled by corresponding driver circuits… as groups” as discussed in [0190]), each group being supplied with a current (“controlling the current flowing through the LED die, also referred to as a “driving current.”” discussed in [0195]) having a mutually different magnitude (“the brightness level is proportional to the magnitude of the driving current” as discussed in [0195], while [0190] discusses how “brightness of the entire image projected by the projector is adjusted simultaneously” to compensate for the fact that “an LED die in the middle portion of the LED panel… resulting in a brighter spot” and “an LED die located close to an edge… resulting in a dimmer spot” as discussed in [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, and Haberi so that each group being supplied with a current having a mutually different magnitude as taught by Zhang because this compensates for differences in brightness in different projected locations, providing “uniform brightness distribution” (see [0191]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Smith (US 2019/0369396) and Hatasako et al. (US 2020/0241297).
Regarding claim 15, Harada (Fig. 1, 4, and 5) discloses a head-up display device configured to project an image on a windshield of a vehicle (FG, with “a projection image… projected on, for example, an inner surface of a windshield FG of a vehicle” discussed in [0021]), comprising:
a housing (60);
a plurality of light sources (36) housed at the housing (seen inside the housing on the right side of Fig. 3) and configured to emit light (“light emitted from the light sources 36” discussed in [0028]);
a display panel (12) configured to display an image based on the light emitted from the plurality of light sources (“illumination light is applied on the liquid crystal display panel 12 from the backlight device 30 while displaying a desired image on the liquid crystal display panel 12, to output a projection image” as discussed in [0038]).
However, Harada fails to teach or suggest a drive unit configured to control rotation of the housing and comprising a support unit coupled to the housing and a driving motor unit configured to rectilinearly move the support unit.
Smith (Fig. 4 and 5) discloses a head-up display device configured to project an image on a windshield of a vehicle (28), comprising:
a housing (40);
a display (54) configured to display an image (54 “is configured to project the images I directly onto the windshield 28” as discussed in [0052]); and
a drive unit (52) configured to control rotation of the housing (“52 is configured to selectively move the projector 54 about a horizontal axis A2, as is also shown in FIGS. 4 and 5” as discussed in [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada to include a drive unit configured to control rotation of the housing as taught by Smith because this allows the image to be repositioned to “keep the image I of the heads-up display in a location readily visible to the vehicle operator” (see [0060]).
However, Smith fails to provide further details of the structure of the drive unit, and so Harada and Smith fail to teach or suggest wherein the drive unit further comprises “a support unit coupled to the housing” or wherein the driving motor unit is “configured to rectilinearly move the support unit.”
Hatasako (Fig. 1 and 4) discloses a head-up display device configured to project an image on a windshield of a vehicle (“project a display light to a windshield of a vehicle” discussed in [0002]), comprising:
a housing (8);
a drive unit (10) configured to control rotation of the housing (eg. 10 controls how 8 is “turned around the turning center line “L0”” as discussed in [0074]) and comprising a support unit (85) coupled to a housing (85 is coupled to housing 8 via 11, as seen in Fig. 1 and 4, and as discussed in [0064]) and a driving motor unit (20) configured to rectilinearly move the support unit (seen in Fig. 4, motor 20 rotates shaft 25 to move 85 as discussed in [0070], while support unit 85 can only move rectilinearly along the X axis direction, for example due to shaft 30, see [0060], and the movement of support unit 85 causes the housing 8 to tilt, eg. “turned around the turning center line “L0”” as discussed in [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada and Smith to include a support unit coupled to the housing and wherein the driving motor unit is configured to rectilinearly move the support unit as taught by Hatasako because both the housing (54) of Smith and the housing (8) of Hatasako are tilted by motors, and this allows “display light 2 to be projected on a windshield is projected at a projection position so as to fit a height of eyes of an occupant” (see [0074]).

Regarding claim 16, Harada, Smith, and Hatasako disclose a head-up display device as discussed above, and Hatasako further discloses the device comprising a pivot device (16) coupled to the housing (16 is attached to 8, see [0037]) and configured to function as a pivot axis of the housing (“axial line of the support shaft 16 is the turning center line “L0”” as discussed in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Smith, and Hatasako for the same reasons as discussed above.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Anderson, and Haberi as applied to claim 1 above, and further in view of Smith.
Regarding claim 3, Harada, Anderson, and Haberi disclose a head-up display device as discussed above, however fail to teach or suggest a drive unit coupled to the housing and configured to control rotation of the housing.
Smith (Fig. 4 and 5) discloses a head-up display device comprising a drive unit (52) coupled to the housing (housing 40, holding the projector 54) and configured to control rotation of the housing (“52 is configured to selectively move the projector 54 about a horizontal axis A2, as is also shown in FIGS. 4 and 5” as discussed in [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, and Haberi to include a drive unit coupled to the housing and configured to control rotation of the housing as taught by Smith because this allows the image to be repositioned to “keep the image I of the heads-up display in a location readily visible to the vehicle operator” (see [0060]).

Regarding claim 5, Harada, Anderson, and Haberi disclose a head-up display device as discussed above, however fail to teach or suggest a pivot device coupled to the housing and configured to function as a pivot axis of the housing.
Smith (Fig. 4 and 5) discloses a head-up display device comprising a pivot device (52) coupled to the housing (52 is coupled to housing 40) and configured to function as a pivot axis of the housing (“52 is configured to selectively move the projector 54 about a horizontal axis A2” as discussed in [0048], and as seen in Fig. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, and Haberi to include a pivot device coupled to the housing and configured to function as a pivot axis of the housing as taught by Smith because this allows the image to be repositioned to “keep the image I of the heads-up display in a location readily visible to the vehicle operator” (see [0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, Anderson, Haberi, and Smith as applied to claim 3 above, and further in view of Hatasako.
Regarding claim 4, Harada, Anderson, Haberi, and Smith disclose a head-up display device as discussed above, and Smith further discloses wherein the drive unit comprises a driving motor unit (“52 is a positioning motor” as discussed in [0048]).
However, Smith fails to provide further details of the structure of the drive unit, and so Harada, Anderson, Haberi, and Smith fail to teach or suggest wherein the drive unit further comprises “a support unit coupled to the housing” or wherein the driving motor unit is “configured to rectilinearly move the support unit.”
Hatasako (Fig. 1 and 4) discloses a head-up display device comprising a drive unit (including 10), which comprises:
a support unit (85) coupled to a housing (85 is coupled to housing 8 via 11, as seen in Fig. 1 and 4, and as discussed in [0064]); and
a driving motor unit (20) configured to rectilinearly move the support unit (seen in Fig. 4, motor 20 rotates shaft 25 to move 85 as discussed in [0070], while support unit 85 can only move rectilinearly along the X axis direction, for example due to shaft 30, see [0060], and the movement of support unit 85 causes the housing 8 to tilt, eg. “turned around the turning center line “L0”” as discussed in [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, Haberi, and Smith to include a support unit coupled to the housing and wherein the driving motor unit is configured to rectilinearly move the support unit as taught by Hatasako because both the housing (54) of Smith and the housing (8) of Hatasako are tilted by motors, and this allows “display light 2 to be projected on a windshield is projected at a projection position so as to fit a height of eyes of an occupant” (see [0074]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Anderson, Haberi, and Smith as applied to claim 5 above, and further in view of Henon et al. (US 2019/0219823).
Regarding claim 6, Harada, Anderson, Haberi, and Smith disclose a head-up display device as discussed above, however fail to teach or suggest wherein the pivot device comprises a pivot connecting unit or a retainer coupled to the housing.
Henon (Fig. 3, 4, and 10) discloses a head-up display device comprising a pivot device (including 48 and 105) coupled to a housing (for example, 48 is coupled to housing 38 as seen in Fig. 4) and configured to function as a pivot axis of the housing (for example, using 48, 38 is “pivotable and rotatable about the second axis B” as discussed in [0036], and as seen in Fig. 3 and 4),
wherein the pivot device comprises:
a pivot connecting unit (48) having a fixed first end (on the left, fixed to 38) and a second end (on the right) having a ball shape (seen best in Fig. 10, the right end of 48 has a ball shape 105, see also [0037] which discusses “ball 105 formed at an end of the second mirror leg 48”); and
a retainer (108) coupled to the housing (via 48), wherein the second end of the pivot connecting unit is inserted to the retainer (as seen in Fig. 10, 105 is inserted into 108), and the retainer is configured to retain the inserted second end of the pivot connecting unit (105 is held in 108 for “inhibiting translation of the second mirror leg 48” as discussed in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, Haberi, and Smith to include a pivot connecting unit and a retainer as taught by Henon because Smith and Henon are both directed towards pivoting an element of a head-up display and this allows the housing to pivot so it “may easily be rotated to desired positions” (see [0008]).

Regarding claim 7, Harada, Anderson, Haberi, Smith, and Henon disclose a head-up display device as discussed above, and Henon further discloses wherein the pivot device comprises first and second pivot devices (in addition to the first pivot device comprising 48 and 105 as discussed above, there is a second pivot device including 46 and ), the pivot connection unit comprises first and second pivot connection units (in addition to the first pivot connection unit 48 discussed above, there is a second pivot connection unit 46) corresponding to the first and second pivot devices (as discussed above), respectively, and a pivot axis of each of the first and second pivot devices (pivot axis B and A, respectively) extends through the second end of a corresponding one of the first or second pivot connecting units (for example, “48 extends from the second mirror edge 50 along a second axis B” while “46 extends from the first edge 42 along a first axis A” as discussed in [0027], with both axis B and axis A extending through 48 and 46, respectively, as seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art to combine Harada, Anderson, Haberi, Smith, and Henon for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, Anderson, and Haberi as applied to claim 1 above, and further in view of Zhang.
Regarding claim 8, Harada, Anderson, and Haberi disclose a head-up display device as discussed above, and Harada further discloses wherein the plurality of light sources are divided into a plurality of groups (for example, four groups, with each group corresponding to a row of light sources 36, similarly to as seen in Fig. 8 which has each group mounted on a separate substrate 34).
However, Harada, Anderson, and Haberi fail to teach or suggest each group being supplied with a current having a mutually different magnitude.
Zhang (Fig. 33A) discloses a plurality of light sources (106) divided into a plurality of groups (“LED dies are controlled by corresponding driver circuits… as groups” as discussed in [0190]), each group being supplied with a current (“controlling the current flowing through the LED die, also referred to as a “driving current.”” discussed in [0195]) having a mutually different magnitude (“the brightness level is proportional to the magnitude of the driving current” as discussed in [0195], while [0190] discusses how “brightness of the entire image projected by the projector is adjusted simultaneously” to compensate for the fact that “an LED die in the middle portion of the LED panel… resulting in a brighter spot” and “an LED die located close to an edge… resulting in a dimmer spot” as discussed in [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Anderson, and Haberi so that each group being supplied with a current having a mutually different magnitude as taught by Zhang because this compensates for differences in brightness in different projected locations, providing “uniform brightness distribution” (see [0191]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada and Zhang as applied to claim 9 above, and further in view of Huebner (US 2014/0267031).
Regarding claim 10, Harada and Zhang disclose a head-up display device as discussed above, however fail to teach or suggest wherein the plurality of groups comprises:
a first group having a shortest light irradiation path to the windshield and supplied with the current of a first magnitude; and
a second group having a longest light irradiation path to the windshield and supplied with a current of a second magnitude greater than the first magnitude.
Huebner (Fig. 38) discloses a projector display device wherein brightness of the projected image is adjusted based on a distance to the projection surface (“brightness of the projected image may be boosted in proportion to the remote surface distance (e.g., region R2 has a greater surface distance than region R1 in FIG. 38), to counter light intensity fall-off with distance” as discussed in [0456]).
Therefore, the combination of Harada and Zhang with Huebner would provide a head-up display device wherein the plurality of groups comprises:
a first group (Zhang teaches the light sources can be controlled in groups, see [0190]) having a shortest light irradiation path to the windshield (corresponding to region R1 of Huebner, seen at the bottom of the image in Fig. 38, and which is closest to the projector as discussed in [0456]) and supplied with the current of a first magnitude (Huebner further discloses adjusting the brightness based on the distance, while Zhang discloses that the brightness adjusting corresponds to a current magnitude as seen in Fig. 33A); and
a second group having a longest light irradiation path to the windshield (corresponding to R2 of Huebner, seen at the top of the image in Fig. 38) and supplied with a current of a second magnitude (similarly to as discussed above, Huebner discloses adjusting the brightness, while Zhang discloses brightness adjustment corresponds to current) greater than the first magnitude (as discussed in [0456], Huebner teaches that the farther distance for R2 requires a brightness that is “boosted” to “counter light intensity fall-off with distance,” while Zhang teaches “larger driving current corresponds to a higher brightness level” as discussed in [0195]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada and Zhang to supply a first and second groups with currents of a first and second magnitudes as taught by Huebner because this allows the display to “counter light intensity fall-off with distance” (see [0456]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harada and Zhang as applied to claim 9 above, and further in view of Smith.
Regarding claim 11, Harada and Zhang disclose a head-up display device as discussed above, however fail to teach or suggest a drive unit coupled to housing and configured to control rotation of the housing.
Smith (Fig. 4 and 5) discloses a head-up display device configured to project an image on a windshield of a vehicle (28), comprising:
a housing (40);
a display (54) configured to display an image (54 “is configured to project the images I directly onto the windshield 28” as discussed in [0052]); and
a drive unit (52) coupled to the housing (housing 40, holding the projector 54) and configured to control rotation of the housing (“52 is configured to selectively move the projector 54 about a horizontal axis A2, as is also shown in FIGS. 4 and 5” as discussed in [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada and Zhang to include a drive unit coupled to the housing and configured to control rotation of the housing as taught by Smith because this allows the image to be repositioned to “keep the image I of the heads-up display in a location readily visible to the vehicle operator” (see [0060]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, Zhang, and Smith as applied to claim 11 above, and further in view of Hatasako.
Regarding claim 12, Harada, Zhang, and Smith disclose a head-up display device as discussed above, and Smith further discloses wherein the drive unit comprises a driving motor unit (“52 is a positioning motor” as discussed in [0048]).
However, Smith fails to provide further details of the structure of the drive unit, and so Harada, Anderson, Haberi, and Smith fail to teach or suggest wherein the drive unit further comprises “a support unit coupled to the housing” or wherein the driving motor unit is “configured to rectilinearly move the support unit.”
Hatasako (Fig. 1 and 4) discloses a head-up display device configured to project an image on a windshield of a vehicle (“project a display light to a windshield of a vehicle” discussed in [0002]), comprising:
a housing (8);
a drive unit (10) configured to control rotation of the housing (eg. 10 controls how 8 is “turned around the turning center line “L0”” as discussed in [0074]) and comprising a support unit (85) coupled to a housing (85 is coupled to housing 8 via 11, as seen in Fig. 1 and 4, and as discussed in [0064]) and a driving motor unit (20) configured to rectilinearly move the support unit (seen in Fig. 4, motor 20 rotates shaft 25 to move 85 as discussed in [0070], while support unit 85 can only move rectilinearly along the X axis direction, for example due to shaft 30, see [0060], and the movement of support unit 85 causes the housing 8 to tilt, eg. “turned around the turning center line “L0”” as discussed in [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Zhang, and Smith to include a support unit coupled to the housing and wherein the driving motor unit is configured to rectilinearly move the support unit as taught by Hatasako because both the housing (54) of Smith and the housing (8) of Hatasako are tilted by motors, and this allows “display light 2 to be projected on a windshield is projected at a projection position so as to fit a height of eyes of an occupant” (see [0074]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada and Zhang as applied to claim 9 above, and further in view of Henon and Smith.
Regarding claim 13, Harada and Zhang disclose a head-up display device as discussed above, however fail to teach or suggest a pivot device coupled to the housing and configured to function as a pivot axis of the housing.
Henon (Fig. 3, 4, and 10) discloses a head-up display device comprising:
a pivot device (including 48 and 105) coupled to a housing (for example, 48 is coupled to housing 38 as seen in Fig. 4) and configured to function as a pivot axis of the housing (for example, using 48, 38 is “pivotable and rotatable about the second axis B” as discussed in [0036], and as seen in Fig. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada and Zhang to include a pivot device as taught by Henon because this allows the housing to pivot so it “may easily be rotated to desired positions” (see [0008]).
However, Henon is only directed towards pivoting a housing for a mirror, and not for pivoting a housing including a plurality of light sources and a display panel.
Smith (Fig. 4 and 5) discloses a head-up display device configured to project an image on a windshield of a vehicle (28), comprising:
a housing (40);
a display (54) configured to display an image (54 “is configured to project the images I directly onto the windshield 28” as discussed in [0052]); and
wherein the housing pivots around a pivot axis of the housing (eg. using 52, see [0048] which discusses how “52 is configured to selectively move the projector 54 about a horizontal axis A2, as is also shown in FIGS. 4 and 5”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Zhang, and Henon to use the pivot device of Henon on the housing for the light sources and display panel as taught by Smith because this allows the image to be repositioned to “keep the image I of the heads-up display in a location readily visible to the vehicle operator” (see [0060]).

Regarding claim 14, Harada, Zhang, Henon, and Smith disclose a head-up display device as discussed above, and Henon further discloses wherein the pivot device comprises:
a pivot connecting unit (48) having a fixed first end (on the left, fixed to 38) and a second end (on the right) having a ball shape (seen best in Fig. 10, the right end of 48 has a ball shape 105, see also [0037] which discusses “ball 105 formed at an end of the second mirror leg 48”); and
a retainer (108) coupled to the housing (via 48), wherein the second end of the pivot connecting unit is inserted to the retainer (as seen in Fig. 10, 105 is inserted into 108), and the retainer is configured to retain the inserted second end of the pivot connecting unit (105 is held in 108 for “inhibiting translation of the second mirror leg 48” as discussed in [0037]).
It would have been obvious to one of ordinary skill in the art to combine Harada, Zhang, Henon, and Smith for the same reasons as discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, Smith, and Hatasako as applied to claim 16 above, and further in view of Henon.
Regarding claim 17, Harada, Smith, and Hatasako disclose a head-up display device as discussed above, however fail to teach or suggest wherein the pivot device comprises a pivot connecting unit or a retainer coupled to the housing.
Henon (Fig. 3, 4, and 10) discloses a head-up display device comprising a pivot device (including 48 and 105) coupled to a housing (for example, 48 is coupled to housing 38 as seen in Fig. 4) and configured to function as a pivot axis of the housing (for example, using 48, 38 is “pivotable and rotatable about the second axis B” as discussed in [0036], and as seen in Fig. 3 and 4),
wherein the pivot device comprises:
a pivot connecting unit (48) having a fixed first end (on the left, fixed to 38) and a second end (on the right) having a ball shape (seen best in Fig. 10, the right end of 48 has a ball shape 105, see also [0037] which discusses “ball 105 formed at an end of the second mirror leg 48”); and
a retainer (108) coupled to the housing (via 48), wherein the second end of the pivot connecting unit is inserted to the retainer (as seen in Fig. 10, 105 is inserted into 108), and the retainer is configured to retain the inserted second end of the pivot connecting unit (105 is held in 108 for “inhibiting translation of the second mirror leg 48” as discussed in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada, Smith, and Hatasako to include a pivot connecting unit and a retainer as taught by Henon because Smith, Hatasako, and Henon are each directed towards pivoting an element of a head-up display and this allows the housing to pivot so it “may easily be rotated to desired positions” (see [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691